Citation Nr: 0005641	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for death resulting from treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran, who died in July 1989, served on active duty 
from July 1943 to January 1946.  The appellant in this matter 
is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death and entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for death 
resulting from treatment by the Department of Veterans 
Affairs.

The Board notes that, during her appearance before the RO in 
March 1993, the appellant withdrew her theory that the 
veteran's death was caused by his exposure to ionizing 
radiation in service.  The Board will proceed accordingly.


REMAND

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

The appellant contends that the cause of the veteran's death 
was precipitated by his physical inactivity and depressive 
reaction stemming from his multiple service connected 
disabilities.  At the time of his death, he was in receipt of 
a 20 percent disability rating for fracture of the left 
humerus with malunion, a 10 percent disability rating for 
fracture of the lumbar vertebrae, a 10 percent disability 
rating for fracture of the pelvis, and a 20 percent rating 
for paralysis of the radial nerve of the left forearm.  He 
had a noncompensable disability evaluation for fracture of 
the left radius and ulna.  He died on July [redacted], 1989 at 
Hospital San Pablo, with the immediate cause of death, as 
noted on his Death Certificate dated on August 22, 1989, 
identified as carcinomatosis.

In support of her claim, the appellant has provided post- 
exhumation autopsy findings by Forensic Pathologist Yocasta 
Brugal, M.D., which purport to show that the veteran's cause 
of death was compatible with myocarditis with further autopsy 
findings showing scoliosis, aphesis and severe degenerative 
changes of the vertebral column, pulmonary edema, pulmonary 
emphysema, scarce leukocyte infiltration, marked fatty liver, 
and marked autolytic changes.  Dr. Brugal's report also noted 
that there was no macroscopic evidence of liver cancer.  The 
appellant has also provided opinions by Angel A. Roman- 
Franco, M.D., and Ernest Eugene Musgrave, M.D., that the 
veteran's service related injuries led to his acquisition of 
toxic habits which, in turn, led to the autopsy findings 
reported by Dr. Brugal.

In April 1996, United States District Court Judge Jaime 
Pieras, Jr., issued an  Opinion and Order in conjunction with 
the appellant's medical malpractice claim against VA.  In 
that opinion, the Court made a specific finding of fact that 
the cause of the veteran's death was not myocarditis.  In so 
doing, the Court disregarded Dr. Brugal's autopsy report as 
"totally unreliable" and not in accordance with 
overwhelming clinical evidence that the veteran died from 
liver cancer.  In this respect, it was noted that an autopsy 
may have been performed on a body other than the veteran, and 
that the liver slides were not those of the veteran.  The 
complete District Court Opinion and Order and the testimony 
of the expert witnesses, as well as other pertinent 
documents, which formed the foundation for the Court's 
findings are not of record.  

Based upon the above, the Board finds that the RO has a duty 
to obtain copies of all litigation materials from VA's Office 
of Regional Counsel in San Juan prior to any further 
adjudication of this claim.  38 C.F.R. § 3.159(b) (1999).  
Furthermore, the RO should contact Dr. Brugal and request 
copies of the actual records she relied upon in preparing her 
autopsy report, to include the reports of all microscopic 
examinations and any pictures taken.  She should also be 
asked for the basis of her diagnosis of myocarditis.  
Finally, all relevant medical treatment records should be 
requested by the RO (provided that the particular records are 
not found in the litigation file).  This should include the 
veteran's complete terminal hospital records from Hospital 
San Pablo and his complete VA medical file from the Veteran's 
Hospital in San Juan, inpatient and outpatient.  These 
requests should include the results of all laboratory 
studies, X- ray studies, progress notes and doctor's orders.  

Accordingly, this case is REMANDED for the following action:

1. The RO should obtain copies of all litigation 
materials from VA's Office of Regional Counsel in 
San Juan pertaining to the tort claim filed on the 
veteran's behalf in connection with his treatment 
by VA in 1989.  If the documents obtained from the 
litigation file do not include the District 
Court's complete Opinion and Order, as well as 
testimony of the expert witnesses, and other 
pertinent documents which formed the foundation 
for the Court's findings, these documents should 
separately be requested by the RO.

2.  The RO should take the necessary steps to 
obtain the records relied upon by Dr. Brugal in 
preparing her autopsy report, to include copies of 
the official reports of microscopic examinations 
of all tissues from the autopsy and any 
photographs of exhumed remains or of the organs 
examined at autopsy.  She should specifically be 
asked to discuss the diagnosis of myocarditis in 
the veteran's case, and the basis for the 
diagnosis of this condition.

3.  The RO should take the necessary steps to 
obtain the veteran's complete terminal hospital 
records from Hospital San Pablo, to include the 
results of all laboratory studies, X- ray studies, 
progress notes and doctor's orders.

4.  The RO should obtain the veteran's complete VA 
medical file at the Veteran's Hospital in San Juan 
in 1989 as well as all treatment records, 
inpatient and outpatient, to include the results 
of all laboratory studies, X- ray studies, 
progress notes and doctor's orders.  If his VA 
file has been archived, request for these records 
should be sent to the appropriate record 
repository.

5.  The RO should ask the appellant to identify 
all additional providers of the veteran's medical 
treatment in the year prior to his death.  The RO 
should then take the necessary steps to obtain 
these records.

6.  The appellant is hereby informed of her right 
to submit additional evidence and argument while 
this claim is in remand status, to include any 
evidence which rebuts the findings contained in 
the April 1996 Opinion and Order issued by the 
U.S. District Court for the District of Puerto 
Rico.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

7.  Following the completion of the above, the RO 
should readjudicate the claims on appeal with 
consideration given to any additional evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and her representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for  Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).





 



